The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2014

                                       No. 04-13-00883-CR

                                       Santos GUEVARA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 4704
                        Honorable N. Keith Williams, Judge Presiding

                                         ORDER
        Appellant is represented on appeal by retained counsel, Mr. James R. Chapman. Mr.
Chapman has already been granted one thirty-five day extension of time in which to file
appellant’s brief, which was due June 9, 2014. Mr. Chapman has filed a second motion asking
for an extension of time until August 9, 2014. In his motion, Mr. Chapman states there are three
appeals, including this one, pending before this court that are all inter-related, and he intends to
file a motion to consolidate at a future date if it is determined that appellant is indigent in the
third appeal (04-14-00303-CR). Mr. Chapman also states that a hearing on whether appellant is
indigent is set for June 12, 2014, in that appeal.

       Accordingly, we ORDER the motion for an extension of time held in abeyance until
further order of this court. We further ORDER Mr. Chapman to file in this court on or before
June 19, 2014, a letter stating: (1) the outcome of the indigency hearing in appellate cause
number 04-14-00303-CR, and (2) whether appellant intends to pursue his appeal in appellate
cause number 04-13-00883-CR.

        We further order the clerk of this court to serve a copy of this order on Mr. Chapman by
certified mail, return receipt requested, and by regular United States mail. The clerk is also
ordered to serve a copy of this order by facsimile to the Honorable N. Keith Williams, Presiding
Judge, 216th Judicial District Court, Gillespie County, Texas.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court